i          i     i                                                                   i       i      i




                                MEMORANDUM OPINION

                                        No. 04-10-00207-CR

                                    Emanuel Camacho GOMEZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CR-7391
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: May 19, 2010

DISMISSED

           Appellant Emanuel Camacho Gomez pleaded nolo contendere to the offense of murder

pursuant to a plea bargain agreement. The trial court imposed sentence in accordance with the plea

agreement, and signed a certificate stating that this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX . R. APP . P. 25.2(a)(2). Appellant timely filed a notice of appeal. The

clerk’s record, which includes the plea bargain agreement and the trial court’s Rule 25.2(a)(2)
                                                                                      04-10-00207-CR



certification, has been filed. See TEX . R. APP . P. 25.2(d). This court must dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of the record.”

Id.

        The court gave appellant notice that the appeal would be dismissed unless an amended trial

court certification showing he has the right to appeal were made part of the appellate record within

thirty days. See TEX . R. APP . P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.–San

Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet.

ref’d) (not designated for publication). Appellant’s appointed appellate counsel filed a written

response, stating she has reviewed the record and can find no right of appeal. After reviewing the

record and counsel’s notice, we agree appellant does not have a right to appeal. See Dears v. State,

154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record

to determine whether trial court’s certification is accurate). We therefore dismiss this appeal. See

TEX . R. APP . P. 25.2(d).



                                                       PER CURIAM

Do Not Publish




                                                 -2-